         Case 2:20-cv-04597-WB Document 22 Filed 09/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DOUGLAS MARLAND, COSETTE                                 CIVIL ACTION
 RINAB AND ALEC CHAMBERS,
                Plaintiffs,

               v.

 DONALD J. TRUMP, in his official                         NO. 20-4597
 capacity as President of the United States;
 WILBUR L. ROSS, JR., in his official
 capacity as Secretary of Commerce; AND
 U.S. DEPARTMENT OF COMMERCE,
                      Defendants.


                                         ORDER

       AND NOW, this 26th day of September, 2020, upon consideration of Plaintiffs’ Motion

for a Temporary Restraining Order and Preliminary Injunction (ECF Nos. 7, 18, & 19) and the

Government’s response thereto (ECF Nos. 16 & 17), IT IS ORDERED that the Motion

DENIED.


                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
